Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 8/5/2022. Claims 1-4, 10-15, 24-27 are pending in the case. Claims 1-3, 11-14 are amended. Claims 1, 12 and 21 are independent claims. Claims 1-4, 10-15, 23-27 are rejected.

Summary of claims
 3.	Claims 1-4, 10-15, 23-27 are pending, 
	Claims 1-3, 11-14 are amended,
	Claims 5-9, 16-23 are cancelled,
	Claims 24-27 are newly added,
	Claims 1, 12 and 21 are independent claims,
           Claims 1-4, 10-15, 23-27 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 8/5/2022, with respect to the rejection(s) of claim(s) 1-4, 10-15, 24-27 under 103 have been fully considered and are not persuasive in view of new rejection ground(s). 

Claim Objections
5.	Claims 1, 2, 12, 13, 26, 27 are objected to because of the following informalities:  claim 1 recites “…one or more additional documents of the corpus that are linked to by one or more hyperlinks contained in the second document of the corpus,” please note “linked to by” is grammatically incorrect.  Claims 2, 12, 13, 26, 27 recite similar wording. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2, 4, 10-13, 15, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Haripriya Srinivasaraghavan et al (US Publication 20170010788 A1, hereinafter Srinivasaraghavan), and in view of Paul Broman et al (US Publication 20110252060 A1, hereinafter Broman).

As for independent claim 1, Srinivasaraghavan discloses: A method implemented using one or more processors ([0044], processing unit may include one or more processors or microprocessors), comprising: generating, for rendition on a display, a graphical user interface ("GUI") that is operable to navigate a focus of the GUI through an array of selectable tiles along multiple axes (Figs. 1A-1C, multidimensional hierarchical navigation of content, [0024], tile display includes multiple rows 120-1 through 120-n and columns 125-1 through 125-m of tiles, with a center “focus tile” 130 that represents the tile currently setting the context for a search of content to locate the content of most interest to the user), wherein each of the selectable tiles is selectable to access a respective document available from an online corpus ([0001], content may include files, documents, and streaming media; [0023], the tile display displays tiles associated with content that is being recommended to the user, “content” may include any type of digital media, such as, image media, audio media, video media; [0084] “content” may be books, apparel or other on-line merchandise); based on directional input, shifting the focus of the GUI in a direction of the directional input from a first selectable tile of the array that is selectable to access first document of the corpus to a second selectable tile of the array that is selectable to access a second document of the corpus ([0069], a horizontal left-to-right swipe associated with a “hold and swipe” user input causes the tiles of tile display to move in a left-to-right direction causing one of the tiles adjacent to a focus tile to move into position as the new focus tile in tile display, movement of the tiles of tile display in a direction corresponding to the swipe of the “hold and swipe” user input, when the tiles are re-populated after tile displacement may cause one or more tiles to be “shifted” off of tile display); in response to the directional input, generating an updated GUI (Fig. 21, step 2115, re-populate tile display with previous search results with previously adjacent tile as the new focus tile), wherein the updated GUI includes: a first backgrounded selectable tile along an axis of the multiple axes from the second selectable tile, wherein the first backgrounded selectable tile corresponds to a document of the first document (Abstract, causing the tile display to include search results resulting from a search of the content catalog with the identified search parameter; Fig. 1B, dimension 1 associated with left-right axis, search with parameter “time”); and one or more additional backgrounded selectable tile along an axis of the multiple axes from the second selectable tile, (Abstract, causing the tile display to include search results resulting from a search of the content catalog with the identified search parameter; Fig. 1B, dimension 2 associated with up-down axis, search with parameter “alphabetic descending”);
Further, Srinivasaraghavan discloses multi-dimensional hierarchical content navigation including displaying search result in different axes based on different search parameter but does not expressly disclose one or more additional backgrounded selectable tiles correspond to one or more additional documents of the corpus that are linked to one or more hyperlinks contained in the second document of the corpus, in an analogous art of displaying relevant content and search results in the user interface, Broman discloses: wherein the one or more additional backgrounded selectable tiles correspond to one or more additional documents of the corpus that are linked to by one or more hyperlinks contained in the second document of the corpus ([0114], the extraction module can determine link data associated with the extracted information, the link data obtained from each web article can include, for example, its inlinks (links from other web articles), its outlinks (links to other web articles), any redirects (from synonyms), category hierarchy);
Srinivasaraghavan and Broman are analogous arts because they are in the same field of endeavor, displaying and exploring relevant content based on user’s interests. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Srinivasaraghavan using the teachings of Broman to include providing additional content obtained from the documents that are linked with the document. It would provide Srinivasaraghavan’s method with the enhanced capability of providing user with more flexibility to explore more relevant content so user experience is improved.

As for claim 2, Srinivasaraghavan-Broman further discloses: wherein the one or more additional documents of the corpus are selected from a plurality of additional documents that are linked to by hyperlinks in the second document based on respective popularities of the plurality of additional documents (Srinivasaraghavan: [0031], each tile may be associated with a set of properties including user ratings (i.e., measures of popularity); Broman: [0055], the set of topics and categories have been ordered or ranked in accordance with their relevance; please note the displayed content may be also ranked according to other criteria, such as popularities).

As for claim 4, Srinivasaraghavan further discloses: wherein the updated GUI includes two or more directional navigation elements accompanying the second selectable tile, each of the two or more directional navigation elements being operable to navigate the focus of the GUI along a corresponding axis of the multiple axes from the second selectable tile to a respective neighbor selectable tile (Abstract, receiving user input associated with selecting one of the linear axes of the tile display, identifying a search parameter based on the selected one of linear axes and based on at least one of the multiple different properties associated with the center tile, and causing the tile display to include search results resulting from a search of the content catalog with the identified search parameter).

claims 5-9       cancelled

As for claim 10, Srinivasaraghavan-Broman further discloses: wherein the one or more additional selectable tiles are ranked based on respective measures of popularity  of the one or more additional documents of the corpus (Srinivasaraghavan: [0031], each tile may be associated with a set of properties including user ratings (i.e., measures of popularity); Broman: [0055], the set of topics and categories have been ordered or ranked in accordance with their relevance; please note the displayed content may be also ranked according to other criteria, such as popularities).

As for claim 11, Srinivasaraghavan-Broman further discloses: wherein the one or more additional selectable tiles are ranked based on respective measures of quality of selectable tiles generated from the one or more additional documents of the corpus (Srinivasaraghavan: [0031], each tile may be associated with a set of properties including user ratings (i.e., measures of quality); Broman: [0055], the set of topics and categories have been ordered or ranked in accordance with their relevance; please note the displayed content may be also ranked according to other criteria).

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 11, thus the rationales for rejecting Claim 11 are incorporated herein.

Claims 16-23       cancelled

As per Claim 24, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 25, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 26, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 27, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

6.	Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasaraghavan and Broman as applied on claims 1 and 12, and further in view of David Kogan (US Publication 20140188844 A1, thereinafter Kogan).

As for claim 3, Srinivasaraghavan does not expressly disclose a selectable tile is the focus of the GUI, in an analogous art of multi-dimensional search result exploration, Kogan clearly discloses: wherein the second selectable tile that is the focus of the GUI or the updated GUI is foregrounded relative to other selectable tiles of the array (Kogan: Fig. 10, initial search query O is in center (focus) and related search query A-H are surrounding).
Srinivasaraghavan and Kogan are analogous arts because they are in the same field of endeavor, multi-dimensional search result exploration and displaying. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Srinivasaraghavan using the teachings of Kogan to clearly include presenting certain content in the center of GUI, and formulating search query in response to directional input. It would provide Srinivasaraghavan’s method with the enhanced capability of providing an intuitive display of search result so user experience is improved.

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171